Exhibit 10.2

 

STOCK OPTION CANCELLATION AGREEMENT

 

This STOCK OPTION CANCELLATION AGREEMENT (this “Agreement”) is made and entered
into as of May 1, 2017, by and between the undersigned individual optionee (the
“Optionee”) and Span-America Medical Systems, Inc., a South Carolina corporation
(the “Company”).

 

Recitals

 

A.     The Company has granted the Optionee the option to purchase shares in the
Company pursuant to the terms of certain stock options granted under the
Span-America Medical Systems, Inc. 2007 Equity Incentive Plan (collectively, the
“Stock Option(s)”), as identified on Table A on the signature page hereto.

 

B.     The Company, Savaria Corporation, a Alberta, Canada corporation
(“Buyer”), and Savaria (SC) Inc., a South Carolina corporation and indirect
wholly-owned subsidiary of Buyer (“Merger Sub”) have made and entered into that
certain Agreement and Plan of Merger, dated as of May 1, 2017 (the “Merger
Agreement”), providing for the acquisition of the Company by Buyer pursuant to a
tender offer by Merger Sub for all of the outstanding shares of the Company’s
common stock followed by a “back-end” merger of Merger Sub with an into the
Company resulting in the Company becoming a wholly-owned subsidiary of Buyer
(the “Merger”). Capitalized terms used but not otherwise defined herein shall
have the meanings ascribed to them in the Merger Agreement.

 

C.      In connection with the transactions contemplated in the Merger
Agreement, the Optionee and the Company now desire to terminate the Stock
Options, effective immediately prior to the effective time of the Merger (the
“Effective Time”) in exchange for the Optionee’s right to receive the Option
Payments (as defined below).

 

Section 1 Agreements

 

In consideration of the foregoing premises, which are incorporated herein by
this reference, and the covenants and agreements of the parties herein
contained, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1.1     Stock Option Cancellation. The Optionee acknowledges and agrees that as
of the Effective Date, immediately prior to the Effective Time, the Stock
Options shall be cancelled and shall terminate in their entirety and shall
thereafter be null and void, and the Optionee shall have no interests or rights
thereunder on or after the Effective Time. The Optionee acknowledges and agrees
that: (a) the Company granted the Optionee the Stock Option(s) identified on
Table A on the signature page hereto providing for the right to purchase up to
the number of shares of the Company’s common stock identified on such table
(the “Option Shares”) at the price per share identified on such table (the
“Exercise Price”); (b) as of the date of this Agreement, the Optionee has not
exercised the right to purchase any of the Option Shares, and agrees that he or
she will not, after the date of this Agreement, exercise the right to purchase
any of the Option Shares; and (c) the Optionee has no other rights or interests
in any other options or warrants with respect to the securities of the Company.

 

1.2     Payment. In consideration for the cancellation of the Stock Option(s),
the Optionee shall be entitled to, with respect to each Stock Option, a lump sum
cash payment from the Company in an amount equal to (x) the number of such
Option Shares subject to that Stock Option, multiplied by (y) $[ ● ], minus the
Exercise Price of that Stock Option (collectively, the “Option Payments”). The
payments provided in this Section 1.2 shall be made within twenty (20) business
days after the Effective Time. For the avoidance of doubt, in the event that the
exercise price of any Stock Option is equal to or greater than $[ ], such Stock
Option shall be cancelled without any consideration being payable in respect
thereof.

 

 
1

--------------------------------------------------------------------------------

 

  

1.3     Withholding Taxes. The Optionee acknowledges that the payments set forth
in Section 1.2 are considered to be compensation to the Optionee and will be
paid net of any federal, state or local income tax withholding or other
employment-related tax (the “Withholding Taxes”). The determination of the
Withholding Taxes shall be made by the Company in good faith and shall be
binding upon the Optionee. 

 

1.4     Effect on Employment and Other Compensation. No provision of this
Agreement shall affect in any way any right the Company may otherwise have to
terminate the employment or adjust the compensation of the Optionee at any time.

 

SECTION 2 REPRESENTATIONS AND WARRANTIES

 

The Optionee represents and warrants to the Company the following:

 

2.1     Ownership. The Optionee is the owner and holder of the Stock Option(s)
and, as of the Effective Time, will sell and deliver the original Stock
Option(s) to the Company free and clear of any pledges, liens, or security
interests.

 

2.2     Execution and Delivery; Enforceability. This Agreement has been duly
executed and delivered by the Optionee and (assuming due authorization,
execution and delivery by the Company) this Agreement constitutes the legal,
valid and binding obligation of the Optionee, enforceable in accordance with its
terms.

 

2.3     No Conflicts. The execution, delivery and performance of this Agreement
by the Optionee will not violate the provisions of, or constitute a breach or
default whether upon lapse of time and/or the occurrence of any act or event or
otherwise under, (i) any Law or Order to which the Optionee is subject or (ii)
any Contract to which the Optionee is a party that is material to the financial
condition of the Optionee.

 

2.4     Further Assurances. Each party to this Agreement acknowledges and agrees
that it will perform all such further acts and execute and deliver all such
further documents as may be reasonably required in connection with the
consummation of the transactions contemplated hereby in accordance with the
terms of this Agreement.

 

SECTION 3 GENERAL PROVISIONS

 

3.1     Release. Upon the full payment of all consideration due to the Optionee
pursuant to this Agreement, the Optionee, on the Optionee’s own behalf and that
of the Optionee’s heirs, executors, attorneys, administrators, successors, and
assigns, knowingly and voluntarily releases and forever discharges the Company,
and its past, current and future affiliates, assigns, successors, directors and
officers, of and from any claim, known or unknown, whether arising under common
law, in equity or under statute, which the Optionee had, now has or may have as
of the date of this Agreement by reason of any matter or claim relating to or
arising under the terms of the Stock Option(s) or this Agreement.

 

3.2     Governing Law. This Agreement shall be construed in accordance with the
laws of the State of South Carolina, without regard to the conflict of law
provisions of any jurisdiction.

 

3.3     Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the Company and the Optionee and the respective successors and
permitted assigns of the Company and the Optionee.

 

3.4     Potential Termination. If the Merger Agreement is terminated prior to
the Merger, then this Agreement shall automatically terminate and the Stock
Option(s) indentified on Table A shall continue in full force and effect
pursuant to their terms.

 

 
2

--------------------------------------------------------------------------------

 

  

3.5     Counterparts. This Agreement may be executed in any number of
counterparts (including by means of facsimile and electronically transmitted
portable document format (pdf) signature pages), each of which shall be an
original but all of which together shall constitute one and the same instrument.

 

 

 

[Signature page follows]

 

 
3

--------------------------------------------------------------------------------

 

 

In Witness Whereof, this Agreement has been duly executed as of the date first
written above.

 

 

Optionee

 

 

__________________________________

Name:

SPAN-AMERICA MEDICAL SYSTEMS, INC.

 

By:      ________________________________

Name:  James D. Ferguson

Title:    President and Chief Executive Officer

 

 

TABLE A

 

Stock Option Date of Grant

Number of Option Shares

Exercise Price Per Share

                 

 



 



 

 

[Signature page to Stock Option Cancellation Agreement]